PD-0054&0055&0056-15
                                            COURT OF CRIMINAL APPEALS
January 21, 2015
                                                                                           AUSTIN, TEXAS
                                                                       Transmitted 1/14/2015 11:41:26 AM
                                                                         Accepted 1/21/2015 11:10:36 AM
                                     PD No:- - - - - -                                      ABEL ACOSTA
                                                                                                    CLERK

 JAVIER NOEL CAMPOS                                     IN THE TEXAS COURT

 vs.                                                    OF CRIMINAL APPEALS

 STATE OF TEXAS                                         AUSTIN, TEXAS

                   MOTIONS FOR EXTENSIONS OF TIME TO FILE
            APPELLANT'S PRO-SE PETITIONS FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

         COMES NOW, Appellant, by and through the undersigned attorney, who has

 personal knowledge of the matters contained herein, and files these Motions for Extensions

 of Time to File Appellant's Pro-Se Petitions for Discretionary Review, and in support

 thereof would show:

                                              I.

         Appellant was convicted of three cases of aggravated sexual assault of a child .

 Appellant was sentenced to sixty-eight years in the Texas Department of Criminal Justice

 - Institutional Division on each of the three cases. The trial court was the 184th District

 Court of Harris County, Texas. The trial court cause numbers were: 1328806, 1328807 &

 1308988. On January 13, 2015, the First Court of Appeals in Houston, Texas, affirmed

 appellant's convictions in appellate cause numbers: 01-13-00415-CR, 01-13-00416-CR

 & 01-13-00417-CR.

                                             II.

         The current deadline for filing appellant's petitions for discretionary review is

 February 12, 2015.
                                              III.

      No previous extensions of time to file petitions for discretionary review have been

requested by appellant.

                                            IV.

       The undersigned is not pursuing further appellate review on behalf of Mr. Campos.

The undersigned is notifying appellant of his right to pursue petitions for discretionary

review.

                                             v.
       Appellant is requesting a thirty (30) day extension until March 13, 2015, in which to

file his pro-se petitions for discretionary review in these matters

                                            VI.

       This request is not made for the purpose of delay but to insure Appellant's right to

appellate review in these matters.

                                           VII.

       Appellant's last known address within the Texas Department of Criminal Justice is:

                             Mr. Javier Noel Campos
                             SID# 04363748
                             Stiles Unit
                             Beaumont, Texas 77705


       WHEREFORE, PREMISES CONSIDERED, the undersigned prays that the Court

grant these Motions for Extensions of Time to File Appellant's Pro-Se Petitions for

Discretionary Review until March 13, 2015.
                                           Respectfully submitted,




                                           ~
                                           SBOT: 09656300
                                           4615 Southwest Freeway, Suite 600
                                           Houston, Texas 77027
                                           (713) 623-8312



                    CERTIFICATE OF SERVICE

On January 14, 2015, a true and correct copy of this motion was mailed to:

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6th Floor
Houston, Texas 77002

Mr. Javier Noel Campos
(Address noted above)